Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Examiner has not identified prior art that would render obvious the claimed subject matter including sending by a certification server to a mobile device a georeferencing certificate only in the case where all the claimed verifications by the claimed comparisons are positive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1-7 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MacDoran et al (5,757,916) disclose a method and apparatus for authenticating the identity of a remote user entity where the identity of such user entity is authenticated by use of information specific to geodetic location of the user entity but that changes constantly, making "spoofing" the host device extremely difficult. The system comprises a mobile client device 240 and an authentication server 250 each of which includes a GPS sensor and wherein the mobile client device sends digital raw GPS data in the form of positioning data, satellite orbital elements, and a predefined epoch time. The server operates authentication criteria (24:1+). 
Masuda (7,609,201) discloses a method for acquiring positional information indicating the position of a position detecting device from the position detecting device for detecting the position based on a GPS (Global Positioning System) are provided, wherein the position detecting device measures the device distance from the position detecting device to each of a plurality of satellites and calculates the device position that is the position of the position detecting device based on the device distance and the position of each of the plurality of satellites, the acquisition apparatus comprises: an receiving part for receiving the device distance and the device position from the position detecting device; a verification position calculating part for calculating the verification position that is the position to be calculated by the position detecting device, based on the received device distance and the position of each of the plurality of satellites at the time of measuring the device distance; and a validity judgment part for judging that the device position detected by the position detecting device is valid, on condition that the device position is coincident with the verification positions.
Revol et al (20140368380) disclose a method for checking the existence of any sources of jamming and spoofing for the received GNSS signals and to verify the authentication of the signals associated with the various users.  The method includes providing information from one of a plurality of mobile devices 101-103 to a server device 104 to perform an integrity check and authentication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646